UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2433


ROBERT MICHAEL MILLER,

                    Petitioner,

             v.

MERIT SYSTEMS PROTECTION BOARD,

                    Respondent.



       On Petition for Review of an Order of the Merit Systems Protection Board.
                               (DC-1221-16-0071-W-1)


Submitted: May 31, 2017                                           Decided: June 6, 2017


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Michael Miller, Petitioner Pro Se. Katrina Marie Lederer, Katherine Michelle
Smith, U.S. MERIT SYSTEMS PROTECTION BOARD, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Michael Miller seeks review of the Merit Systems Protection Board’s order

dismissing his whistleblower retaliation appeal for lack of jurisdiction.       We have

reviewed the record and find no error in the MSPB’s decision. Accordingly, we deny the

petition for review for the reasons stated by the MSPB. Miller v. Fed. Deposit Ins. Corp.,

No. DC-1221-16-0071-W-1 (M.S.P.B. June 16, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2